AMENDMENT NO. 2
TO

FACILITY AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN
OF UP TO US$47,500,000

dated June 20, 2011,

DRY BULK AMERICAS LTD.
and
DRY BULK AUSTRALIA LTD.,
as Joint and Several Borrowers,

AND

The Banks and Financial Institutions listed on Schedule I thereto,

as Lenders,

AND

ING BANK N.V., LONDON BRANCH,
as Facility Agent and as Security Trustee

AND

INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor

Dated as of November 4, 2014

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO FACILITY AGREEMENT

THIS AMENDMENT NO. 2 TO FACILITY AGREEMENT (this "Amendment") is dated as of
November 4, 2014, by and among (1) DRY BULK AMERICAS LTD., a corporation
organized and existing under the laws of the British Virgin Islands ("Dry Bulk
Americas") and DRY BULK AUSTRALIA LTD., a corporation organized and existing
under the laws of the British Virgin Islands ("Dry Bulk Australia"), as joint
and several borrowers (the "Borrowers", and each individually a "Borrower"), (2)
INTERNATIONAL SHIPHOLDING CORPORATION, a corporation organized and existing
under the laws of the State of Delaware (the "Guarantor"), as guarantor, (3) the
banks and financial institutions listed on Schedule Ito the Original Agreement
(as defined below), as lenders (together with any bank or financial institution
which becomes a Lender pursuant to Section 12 of the Facility Agreement, as
defined below, the "Lenders" and each a "Lender") and (4) ING BANK N.V., LONDON
BRANCH , as facility agent (in such capacity including any successor thereto,
the "Facility Agent") and as security trustee for the Lenders (in such capacity,
the "Security Trustee" and, together with the Facility Agent, the "Agents"), and
amends and is supplemental to the Senior Secured Term Loan Facility Agreement
dated as of June 20, 2011, entered into by and among the Borrowers, the
Guarantor, the Lenders and the Agents, as amended by Amendment No. 1 thereto
dated as of September 19, 2013 (the "Original Agreement" and as further amended
hereby, the "Facility Agreement").

WITNESSETH THAT:

WHEREAS, the Guarantor's outside auditors have notified the Guarantor of a
change in their interpretation of how the gain from the sale of the vessel GREEN
BAY ("GREEN BAY") by a subsidiary of the Guarantor pursuant to a sale/leaseback
transaction should be treated after GREEN BAY was repurchased by such
subsidiary. This change in interpretation may, absent certain changes to the
definition of Consolidated EBITDA, negatively impact the Guarantor's calculation
of the financial covenant in Section 9.3 resulting in a breach thereof; and

WHEREAS, the Security Parties and the Creditors have agreed, inter alia, to
amend the Original Agreement as follows.

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

1. Definitions. Unless otherwise defined herein, words and expressions defined
in the Original Agreement have the same meanings when used herein.

2. Representations and Warranties. Each of the Security Parties hereby
reaffirms, as of the date hereof, each and every representation and warranty
made thereby in the Original Agreement and the Note (updated mutatis mutandis).

3. No Defaults. Each of the Security Parties hereby represents and warrants that
as of the date hereof there exists no Event of Default or any condition which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default.

 

--------------------------------------------------------------------------------

 

4. Performance of Covenants. Each of the Security Parties hereby reaffirms that
it has duly performed and observed the covenants and undertakings set forth in
the Original Agreement, the Note and the Security Documents on its part to be
performed, and covenants and undertakes to continue duly to perform and observe
such covenants and undertakings, as amended hereby, so long as the Original
Agreement, as may be amended or supplemented from time to time, shall remain in
effect.

5. Confirmation of Guarantee. The Guarantor hereby reaffirms all of its
obligations under Section 11 of the Original Agreement and confirms that such
obligations shall remain in full force and effect following the effectiveness of
this Amendment.

6. Confirmation of the security constituted by the Security Documents. Each
Security Party hereby confirms that nothing in this Amendment shall adversely
affect the security constituted by the Security Documents and its intention is
that such security is and shall remain in full force and effect and shall extend
to the obligations of the Borrowers and the Guarantor under the Original
Agreement notwithstanding the amendments to the Original Agreement pursuant to
this Amendment and in each case such security shall extend to the obligations of
the Borrowers and the Guarantor under the Original Agreement as amended by this
Amendment.

7. Waivers/Consents. Subject to the Security Parties' continued compliance with
the provisions contained herein and in the Facility Agreement to the
satisfaction of the Creditors in their sole discretion, the Creditors hereby (a)
waive any default occurring under Section 8.1(m) of the Facility Agreement
solely in connection with the Impairment Losses and (b) consent to the Sale and
waive any breach of Section 9.2(i) of the Facility Agreement solely in
connection with the Sale. The Creditors, solely in connection with the
transactions described herein, hereby waive compliance with any other provision
contained in the Facility Agreement or the other Transaction Documents as may be
necessary to give full effect to the waiver and consent set forth in this
Section 5.

8. Amendments to the Original Agreement. Subject to the terms and conditions of
this Amendment, the Original Agreement is hereby amended and supplemented as
follows:

(a)



All references to "this Agreement" shall be deemed to refer to the Original
Agreement, as amended hereby; and

(b)



The definition of "Consolidated EBITDA" in Section 1.1 of the Original Agreement
is hereby amended and restated in its entirety as follows:

"'Consolidated EBITDA' shall mean, for any period, with respect to the Guarantor
and its Subsidiaries, the sum of (without duplication) (a) Consolidated Net
Income; (b) all Interest Expenses of the Guarantor and the Subsidiaries; (c)
income taxes of the Guarantor and the Subsidiaries; (d) depreciation and
amortization, as well as other non-cash charges to the extent they have been
deducted from income, of the Guarantor and the Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period; and (e) the
unamortized balance of the gain with respect

 

2

 

--------------------------------------------------------------------------------

 

to the sale of the vessel GREEN BAY pursuant to the sale/leaseback transaction
that occurred on February 22, 2012, for the four rolling quarters commencing
with the quarter ending September 30, 2014 and ending with the quarter ending
June 30, 2015; provided, that if any Subsidiary is not wholly-owned by the
Guarantor, Consolidated EBITDA shall be reduced (to the extent not otherwise
reduced in accordance with GAAP) by an amount equal to (i) the amount of
Consolidated Net Income attributable to such Subsidiary multiplied by (ii) the
percentage ownership interest in the income of such Subsidiary not owned by the
Guarantor on the last day of such period, but adding back other non-cash charges
to the extent they have been deducted from income in accordance with GAAP;
provided, however, that if any acquisition or disposition of assets permitted to
be made under this Agreement (other than non-material acquisitions or
dispositions in the ordinary course of business, each with a total value of less
than $2,000,000) occurs during such period of determination, Consolidated EBITDA
for such period shall be calculated on a pro forma basis to give effect to such
acquisition or disposition as if each such acquisition or disposition has been
consummated on the first day of such period; provided, further that Consolidated
EBITDA based on any such acquisition shall only be based on contracted cash
flow;".

9. Fees and Expenses. The Borrowers agree to pay promptly upon demand therefor,
all costs and expenses (including legal fees) incurred by the Lenders in
connection with the preparation and execution of this Amendment.

10. No Other Amendment. All other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.

11. Conditions Precedent to the Effectiveness of this Amendment.The
effectiveness of this Amendment shall be expressly subject to the following
conditions precedent:

(a)



This Amendment. The Borrowers and the Guarantor shall have duly executed and
delivered this Amendment to the Facility Agent;

(b)



Corporate Authority. The Facility Agent shall have received the following
documents in form and substance satisfactory to the Facility Agent and its legal
advisers:

i. copies, certified as true and complete by an officer of each of the Security
Parties, of the resolutions of its board of directors and, with respect to the
Borrowers, shareholders evidencing approval the transactions contemplated hereby
and authorizing an appropriate officer or officers or

 

3

 

--------------------------------------------------------------------------------

 

attorney-in-fact or attorneys-in-fact to execute the same on its behalf;

ii.



copies, certified as true and complete by an officer of each of the Security
Parties, of the certificate or articles of incorporation and by-laws or similar
constituent documents thereof, which certificates may be in the form of bring
down certificates as appropriate;

iii.



certificate of the jurisdiction of incorporation of each Security Party as to
the good standing thereof; and

iv.



a certificate signed by the Chairman, President, Chief Financial Officer, Vice
President, Treasurer or Controller of each of the Security Parties to the effect
that (A) no Default or Event of Default shall have occurred and be continuing
and (B) the representations and warranties of such Security Party contained in
the Original Agreement as amended hereby are true and correct as of the date of
such certificate.

(c)



Legal Opinions. The Facility Agent shall have received such legal opinions as it
shall reasonably require.

(d)



Interest, Fees and Expenses Paid. The Facility Agent shall have received payment
in full of all interest, fees and expenses due under or in connection to the
Original Agreement and this Amendment;

12. Other Documents. By the execution and delivery of this Amendment, the
Security Parties and the Lenders hereby consent and agree that all references in
the Note and the Security Documents to the Original Agreement shall be deemed to
refer to the Original Agreement as amended by this Amendment. By the execution
and delivery of this Amendment, each of the Security Parties hereby consents and
agrees that each of the Note and any other documents that has been executed in
connection with the Original Agreement and each of the Security Parties'
obligations under the Original Agreement shall remain in full force and effect
notwithstanding the amendments contemplated hereby.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.

14. Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

4

 

--------------------------------------------------------------------------------

 

15. Headings; Amendment. In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties hereto.

[Signature Page Follows]

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the clay and year first above written.

DRY BULK AMERICAS LTD.,

as Borrower

By: /s/ Erik L. Johnsen

Name: Erik L. Johnsen

Title: Director

DRY BULK AUSTRAL LTD.,

as Borrower

By: /s/ Erik L. Johnsen

Name: Erik L. Johnsen

Title: Director

 

INTERNATIONAL SHIPHOLDING CORPORATION,

as Guarantor

By: /s/ D.B. Drake

Name: D.B. Drake

Title: V/P - Treasurer

 

 

ING BANK N.V., LONDON BRANCH, as Facility Agent, Security Trustee and Lender

 

By: /s/ Adam Byrne

Name: Adam Byrne

Title: Managing Director

 

By: /s/ Robartus Krol

Name: Robartus Krol

Title: Director

 



--------------------------------------------------------------------------------